Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel Robert A. Ross, a Justice of the Supreme Court, Nassau County, to require the respondent Stanley Gartenstein, a Judicial Hearing Officer in the Supreme Court, Nassau County, to proceed with the trial in a matter entitled Rosner v Rosner pending in that court under index No. 201865/06.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Dillon, J.P., Leventhal, Chambers and Roman, JJ., concur.